.

         NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
                __________________________

                MICHAEL BEN GRAVES,
                     Petitioner,
                             v.
             DEPARTMENT OF THE NAVY,
                    Respondent.
                __________________________

                        2011-3150
                __________________________

   Petition for review of the Merit Systems Protection
Board in consolidated case nos. SF3330090786-I-1 and
SF300A100062-I-1.
              ___________________________

                Decided: December 9, 2011
               ___________________________

      MICHAEL B. GRAVES, of Los Angeles, California, pro
se.

    DANIEL B. VOLK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent. With him on
the brief were TONY WEST, Assistant Attorney General,
JEANNE E. DAVIDSON, Director, and DONALD E. KINNER,
Assistant Director.
GRAVES   v. NAVY                                           2


                   __________________________

     Before DYK, PROST, and MOORE, Circuit Judges.
Per Curiam.
     Petitioner Michael B. Graves appeals from a decision
by the Merit Systems Protection Board (Board) denying
some of Mr. Graves’s claims and dismissing others for
lack of jurisdiction. For the reasons set forth below, we
affirm.
                         BACKGROUND
    Mr. Graves, a preference-eligible veteran, applied for
multiple positions as a medical records technician with
the Department of the Navy (Navy). Mr. Graves submit-
ted one application under a specific vacancy announce-
ment for a GS-7 or GS-8 level medical records technician
open to the general public. The Navy issued a certificate
of eligibles at the GS-7 level, listing Mr. Graves and one
other applicant. The Navy did not make a selection from
that certificate, stating that the candidates lacked the
requisite skills.
     The Navy issued a second announcement for the posi-
tion, in which applicants that applied under the prior
announcement were not required to reapply. The Navy
issued another certificate of eligibles at the GS-7 level,
including Mr. Graves and two others. The Navy again did
not select anyone from that certificate. The Navy also
issued a certificate of eligibles at the GS-8 level, in which
Mr. Graves was not among the three applicants listed.
The Navy selected a non-veteran from the GS-8 certificate
of eligibles.
    Mr. Graves also applied to a separate open and con-
tinuous merit staffing announcement. Mr. Graves was
not selected for any of the positions under the open and
3                                            GRAVES   v. NAVY


continuous announcement. Mr. Graves filed a petition for
appeal at the Board, alleging violations of the Veterans
Employment Opportunities Act of 1998 (VEOA), 5 C.F.R.
part 300, harmful procedural error, and discrimination
based on age, race, and sex. The Board found that it
lacked jurisdiction over Mr. Graves’s harmful procedural
error, discrimination, and all but one of his 5 C.F.R. part
300 allegations. The Board construed one of Mr. Graves’s
5 C.F.R. part 300 allegations to assert that the Navy
improperly determined that he was not qualified at the
GS-8 level for the medical records technician position
under the specific vacancy announcement. The Board
denied this claim on the merits.
   Mr. Graves petitioned for review before the full Board,
which was denied. Mr. Graves now appeals the Board’s
Final Decision. We have jurisdiction over his appeal
pursuant to 28 U.S.C. § 1295(a)(9).
                        DISCUSSION
     We must affirm the Board's decision unless it is
“(1) arbitrary, capricious, an abuse of discretion, or other-
wise not in accordance with law; (2) obtained without
procedures required by law, rule, or regulation having
been followed; or (3) unsupported by substantial evi-
dence.” 5 U.S.C. § 7703(c). We review questions of law de
novo. Stoyanov v. Dep’t of the Navy, 474 F.3d 1377, 1379
(Fed. Cir. 2007). “Substantial evidence is ‘such relevant
evidence as a reasonable mind might accept as adequate
to support a conclusion.’” McEntee v. Merit Sys. Prot. Bd.,
404 F.3d 1320, 1325 (Fed. Cir. 2005) (quoting Consol.
Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)). We
review the Board’s discovery rulings for abuse of discre-
tion. Curtin v. Office of Pers. Mgmt., 846 F.2d 1373, 1378
(Fed. Cir. 1988). “If an abuse of discretion did occur with
respect to the discovery and evidentiary rulings, in order
GRAVES   v. NAVY                                          4


for petitioner to prevail on these issues he must prove
that the error caused substantial harm or prejudice to his
rights which could have affected the outcome of the case.”
Id. at 1379.
     Mr. Graves first argues that the Board abused its dis-
cretion in denying his attempts at discovery. Mr. Graves
claims that his August 31, 2009 motion for sanctions
should have been construed as a motion to compel. Mr.
Graves made the same discovery arguments before the
Board, which found that Mr. Graves had not shown that
he complied with the Board’s regulations for discovery, 5
C.F.R. § 1201.73, and that he had not filed a motion to
compel discovery. The Board did not abuse its discretion
in denying his motion for sanctions. Mr. Graves’s motion
for sanctions did not allege that he had engaged in discov-
ery, that the agency failed to respond to discovery, or even
include his discovery request. The motion for sanctions
was not for any outstanding discovery request by Mr.
Graves, but rather generally requested that the Board
sanction the Navy to fully comply with discovery require-
ments within 30 days. The Board’s denial did not abuse
its discretion.
     On appeal, Mr. Graves argues that the Board violated
our decision in Baird v. Department of the Army, 517 F.3d
1345 (Fed. Cir. 2008). In Baird, the petitioner filed two
motions to compel discovery concerning emails directly
related to her case that could affect the outcome of her
case. Id. at 1348, 1351. Unlike Baird, Mr. Graves did not
file a motion to compel and has not shown how additional
discovery could affect the outcome of his case. For exam-
ple, Mr. Graves’s discovery request sought information
concerning positions from January 2007, but Mr. Graves
applied for the first position in 2009. The Navy disclosed
information beginning in January 2009. On these facts,
we cannot conclude that the Board abused its discretion.
5                                           GRAVES   v. NAVY


     Mr. Graves also argues that his veterans’ rights were
violated when the Navy appointed less qualified or not
qualified non-veterans to Medical Records Technician
positions. In assessing Mr. Graves’s qualifications for a
GS-8 level, the Board found that the Navy followed the
Office of Personnel Management’s qualification standard
for GS-6 and above positions requiring one year special-
ized experience equivalent to at least the next lower grade
level. Based on testimony from a Human Resource Spe-
cialist, the Board found Mr. Graves’s 12 months of coding
experience was consistent only with entry-level work
equivalent to a GS-5 level. The testimony explained this
was consistent with a GS-7 level, but not a GS-8 level.
The Board thus found that the Navy did not improperly
determine he was not qualified at the GS-8 level. We
must give deference to these agency fact findings. Mr.
Graves has not shown that they were unsupported by
substantial evidence.
    Because Mr. Graves was not qualified at the GS-8
level in which Navy hired from for the specific vacancy
announcements, the Board determined Mr. Graves’s
veterans’ preference rights were not violated. The Board
correctly determined that the Navy was not required to
hire from the GS-7 certificates and that it was free to
reassess and hire at the GS-8 level. See Abell v. Dep’t of
the Navy, 343 F.3d 1378, 1383 (Fed. Cir. 2003) (“An
agency . . . has discretion to cancel a vacancy announce-
ment.”). In analyzing the positions under the open and
continuous announcement, the Board also correctly noted
that Mr. Graves was not entitled to veterans’ preference
because the announcement was under merit promotion
procedures. See Brown v. Dep’t of Veterans Affairs, 247
F.3d 1222, 1224 (Fed. Cir. 2001). Similarly, the Board
correctly analyzed Mr. Graves’s claims under the open
and continuous announcement vacancies.
GRAVES   v. NAVY                                       6


    We have considered Mr. Graves’s additional argu-
ments on appeal and find them to be without merit. For
the foregoing reasons, we conclude that the Board’s deci-
sion is in accordance with the law and supported by
substantial evidence. The decision of the Board is there-
fore affirmed.
                      AFFIRMED
                         COSTS
   No costs.